Citation Nr: 1730365	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  10-10 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 0 percent for genitourinary symptoms as a residual of the excision of a ruptured varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to October 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran participated in a videoconference hearing before the undersigned in September 2011, and a transcript of that hearing is of record.


REMAND

In September 2016, the Veteran submitted a copy of a June 2013 Social Security Administration (SSA) decision, granting a claim for disability, effective November 1, 2011.  The record does not contain all treatment records associated with that claim.  As records regarding the SSA disability claim might be relevant to the issue on appeal, a remand is necessary to attempt to obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA copies of any decisions regarding the Veteran's claim for disability benefits and all medical records underlying any decisions.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

